 


109 HRES 492 : Mourning the loss of life caused by the earthquake that occurred on October 8, 2005, in Pakistan and India, expressing the condolences of the American people to the families of the victims, and urging assistance to those affected.
U.S. House of Representatives
2005-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 492 
In the House of Representatives, U.S., 
 
October 18, 2005. 
 
RESOLUTION 
Mourning the loss of life caused by the earthquake that occurred on October 8, 2005, in Pakistan and India, expressing the condolences of the American people to the families of the victims, and urging assistance to those affected. 
 
 
Whereas on October 8, 2005, a powerful earthquake measuring 7.6 on the Richter Scale occurred in Pakistan and India, centered on the city of Muzaffarabad; 
Whereas the earthquake caused severe damage in both Pakistan and India; 
Whereas the earthquake and continuing aftershocks have caused more than 50,000 deaths, resulted in serious injuries to additional tens of thousands of people, and left between 2.5 and 3 million homeless as winter in the affected mountainous region approaches; 
Whereas millions of people throughout the affected region currently lack clean water, food, proper sanitation, basic healthcare, adequate shelter, and other necessities, thereby increasing the risk of additional suffering and death; and 
Whereas the United States and donors from at least 30 other countries have, to date, pledged several hundred million dollars in emergency and long-term reconstruction assistance, and have begun to deliver humanitarian supplies to survivors of the earthquake: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the tragic loss of life and horrendous suffering caused by the earthquake that occurred on October 8, 2005, in Pakistan and India; 
(2)expresses the deepest condolences of the American people to the families, communities, and governments of the tens of thousands of individuals who lost their lives in this earthquake; 
(3)welcomes and commends the prompt international humanitarian response to the earthquake by the governments of many countries, the United Nations and other international organizations, and nongovernmental organizations; 
(4)expresses gratitude and respect for the courageous and committed work of all individuals providing aid, relief and assistance, including United States civilian and military personnel, who are working to save lives and provide relief in the devastated areas; and 
(5)supports the actions to assist the victims taken by the President and the Government of the United States to provide all appropriate assistance to the governments and people of the affected region. 
 
Jeff TrandahlClerk. 
